Citation Nr: 9931951	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for sarcoidosis involving 
the lungs with minor involvement in the hands, currently 
evaluated 60 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1995 rating 
decision from the Department of Veterans Affairs (VA), St. 
Petersburg, Florida Regional Office (RO).

By a rating action dated in June 1997, the RO assigned a 
schedular 60 percent evaluation for sarcoidosis involving the 
lungs with minor involvement in the hands.

In March 1999, the Board remanded this appeal to the RO for 
additional development.


REMAND

Service connection for sarcoidosis was granted in January 
1985.  If a claimant fails to report for examination on an 
original claim, the claim will be decided on the evidence of 
record.  However, the current claim is for an increased 
rating.  In an increased rating case, when a claimant fails 
to report for examination without good cause, the claim must 
be denied.  38 C.F.R. § 3.655 (1999).  That is, the claim 
will be denied rather than evaluated on the evidence of 
record, as an original claim would be.  

Consequently, if a veteran fails to report for examination, 
the RO should notify him of the requirements of 38 C.F.R. 
§ 3.655 and give him an opportunity to explain any good cause 
he may have for missing the examination.  

The case is REMANDED to the RO for the following:  

The RO should notify the veteran of the 
requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  If he explains a good cause 
for missing the examination, another 
examination should be scheduled.   

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


